DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 35-53 in the reply filed on September 18, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 53 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 18, 2019.
Status of Claims
Claims 35-50, 53 and 54 are pending. Claims 53 and 54 are withdrawn from further consideration. Claims 35-50 are under examination.  
Priority
Applicant’s claim for the benefit of a prior-filed application 61/982,709 filed April 22, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Sequence Disclosure Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR §§1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicants desire the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose). Applicant(s) are given the same response time regarding this failure to comply as that set forth to respond to this office action.  Failure to respond to this requirement may result in abandonment of the instant application or a notice of a failure to fully respond to this Office action.
Specification
The objection is new.
The disclosure is objected to for failing the comply with 37 CFR 1.821 (d) which requires reference made to an unbranched sequence of four or more amino acids by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text of the description or claims of the patent application. See MPEP §2422. Please see the sequences disclosed in paragraphs (0039, 0040, 0061-0064, 0068, 0069, 0072, 0073, 0080-0084, 0215, and 00217). The recitation of the sequences Lysq-Lys, Ac-Ornq-Orn, Ac-Ornp-Lysp, Ac- Lysp-Ornp, Ac-[Orn-Lys]p, Ac-[Lys-Orn]p, Ornq-Orn, Ornp-Lysp, Lysp-Ornp, [Orn-Lys]p, [Lys-Orn]p and Lys-Lys-Lys-Lys encompass peptides of four or more amino acids. For example, the recitation of Lysq-Lys wherein q is 0-3 encompasses a peptide of four amino acids; that is Lysq-Lys wherein q is 3. Compliance with 37 C.F.R. 1.821 requires the sequence to be listed in the sequence listing and referred to in the claims and in the specification by the sequence identifier preceding SEQ ID NO:. Appropriate correction is required.
Claim Objections
Response to Arguments: The objection to claim 48 has been withdrawn as necessitated by amendment.
The objection is new.
Claims 41, 42, 44 and 45 are objected to failing the comply with 37 CFR 1.821 (d) which requires reference made to an unbranched sequence of four or more amino acids by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text of the description or claims of the patent application. See MPEP §2422. The recitation of the sequences Lysq-Lys, Ac-Lysq-Lys, Ac-Ornq-Orn, Ac-Ornp-Lysp, Ac-Lysp-Ornp, Ac-[Orn-Lys]p, and Ac-[Lys-Orn]p encompass peptides of four or more amino acids. For example, the recitation of Lysq-Lys wherein q is 0-3 encompasses a peptide of four amino acids; that is Lysq-Lys wherein q is 3. Compliance with 37 C.F.R. 1.821 requires the sequence to be listed in the sequence listing and referred to in the claims and in the specification by the sequence identifier preceding SEQ ID NO:. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 41, 42, 45 and 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn as necessitated by amendment.
Claim Rejections - 35 USC § 102
Response to Arguments
The rejection of claims 35, 37-44 and 46-49 under 35 U.S.C. 102(a)(1) as being anticipated by Gómara et al. (“Assessment of synthetic chimeric multichain antigenic 
The rejection of claims 35-44 and 46-48 under 35 U.S.C. 102(a)(1) as being anticipated by Bon et al. (“Peptide-Derivatized SB105-A10 Dendrimer Inhibits the Infectivity of R5 and X4 HIV-1 Strains in Primary PBMCs and Cervicovaginal Histocultures”, PLOS One, October 2013, pp. 1-13) has been withdrawn as necessitated by amendment.
Double patenting
Response to Arguments: In the remarks filed December 11, 2020 Applicants assert the rejection of claims 35-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,950,027 in view of Egan et al. (US 2007/0041951 A1; published 2007) is improper because the claims fall under the safe harbor of 35 U.S.C §121. Applicant’s arguments, see pages 8-9, filed December 11, 2020 with respect to rejection of claims 35-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,950,027 in view of Egan et al. (US 2007/0041951 A1; published 2007) have been fully considered and are persuasive.  The rejection of claims 35-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,950,027 in view of Egan et al. (US 2007/0041951 A1; published 2007) has been withdrawn. 
Allowable Subject Matter
Claims 35-40, 43, and 46-50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest a branched amino acid of 2 to 9 amino acids in length comprising 2 or 3 covalently linked amino-alkyl amino acid residues wherein the sidechain of at least one of the amino-alkyl amino acids is modified with a sequence consisting of AAAq-AAA; p-AAAq; AAAq-(aa3)p; [(aa3)-AAA]p; and [AAA-(aa3)]p; wherein q is a number selected from 0, 1, 2 and 3; p is a number selected from 1, 2 and 3; AAA is an amino-alkyl amino acid residue; and (aa3) is an amino acid residue independently selected from Arg, His, Gly and Ala, wherein said amino-alkyl amino acid residues are optionally acetylated and are covalently linked to the N-terminus of GLP-1, GLP-1(7-37), GLP-1(7-33) or exendin-4, covalently linked to the C-terminus of GLP-1, GLP-1(7-37), GLP-1(7-33) or exendin-4, or attached to the side chain amino group of an amino-alkyl amino acid residue within GLP-1, GLP-1(7-37), GLP-1(7-33) or exendin-4.
Conclusion
Claims 41, 42, 44 and 45 are not allowed. Claims 35-40, 43, and 46-50 are allowed. Claims 53 and 54 are withdrawn from further consideration. Please note, the propriety of a restriction requirements is reconsidered and the nonelected invention are considered for rejoinder when all of the claims directed to the elected invention are in condition for allowance. In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. Rejoined claims must be fully examined for patentability in accordance with 37 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. MPEP §821.04.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658